*962MEMORANDUM**
Michael and Sheila Olsen appeal pro se the district court’s orders dismissing their 42 U.S.C. § 1983 action for failure to state a claim, denying their motion for reconsideration, and entering a vexatious litigant order against them. We lack jurisdiction to review the orders dismissing the action and denying reconsideration, because the notice of appeal was untimely. We have jurisdiction to review the vexatious litigant order pursuant to 28 U.S.C. § 1291. See Moy v. United States, 906 F.2d 467, 469-70 (9th Cir.1990). We affirm.
The district court dismissed the Olsens’ complaint with prejudice on January 26, 2001, and denied the Olsens’ motion for reconsideration on April 4, 2001. Thus, the Olsens’ notice of appeal filed on June 29, 2001 was untimely as to these two orders. See Fed. R.App. P. 4(a)(4). The Olsens’ notice of appeal was timely as to the vexatious litigant order entered June 12, 2001.
We review the entry of a vexatious litigant order for abuse of discretion. De Long v. Hennessey, 912 F.2d 1144, 1146 (9th Cir.1990). The district court did not abuse its discretion in entering the vexatious litigant order because the Olsens had notice that the district court was considering entering such an order and had an opportunity to oppose it. Cf. id. In addition, the district court specifically identified numerous filings by the Olsens that the district court found to be frivolous. Cf. id. at 1148. Finally, the district court’s order is narrowly tailored to “prevent infringement on the [Olsens’] right of access to the courts.” Id. (citation omitted).
DISMISSED in part, AFFIRMED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.